DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted Claim 34 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant elected species A-1 (acetonitrile and water) as the mobile phase, such that species A-2 (acetone and water) was non-elected. Claim 34 is directed to non-elected species A-2.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 34 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Status
Claims 31-57 are pending in the current application. Claim 34 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-33 and 35-57 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (“Separation of carbohydrates using hydrophilic interaction liquid chromatography”) in view of Lauber et al (US 2015/0204824) and Ortner et al (“Interconversion and chromatographic separation of carbohydrate stereoisomers on polystyrene-divinylbenzene resins”).
With regard to Claims 31 and 45-51, Fu et al (Fu) discloses a strategy to rapidly evaluate chromatographic properties of hydrophilic interaction liquid chromatography (HILIC) columns for separating carbohydrates (Abstract). Fu discloses a method of 
However, Fu is silent to the column being packed with chromatographic stationary phase in the form of a porous material that comprises a copolymer comprising at least one hydrophilic monomer and a poly-amide bonded phase, wherein an average pore diameter of the porous material is greater than or equal to about 200 Å (Claim 1), wherein the average pore diameter of the porous material is greater than or equal to about 300 Å to about 800 Å (Claim 45), wherein the porous material comprises an organic-inorganic hybrid core comprising an aliphatic bridged silane (Claim 46), wherein the aliphatic bridged silane is an ethylene bridged silane (Claim 47), wherein the poly-amide bonded phase is derived from acrylamide (Claim 48), further comprising a second poly-amide bonded phase (Claim 49), wherein the second poly-amide bonded phase is derived from the list in Claim 50, or wherein the hydrophilic monomer is selected from the list in Claim 51.
Lauber et al (Lauber) discloses a poly-amide bonded HILIC stationary phase and novel HILIC methods for use in the characterization of large biological molecules modified with polar groups, known to those skilled in the art as glycans (Abstract). Lauber discloses a column packed with chromatographic stationary phase in the form of a porous material that comprises a copolymer comprising at least one hydrophilic 
Lauber discloses wherein the average pore diameter of the porous material is greater than or equal to about 300 Å to about 800 Å ([0007]), Claim 45. Lauber discloses wherein the porous material comprises an organic-inorganic hybrid core comprising an aliphatic bridged silane (Claim 46), wherein the aliphatic bridged silane is an ethylene bridged silane (Claim 47), [0026]). Lauber discloses wherein the poly-amide bonded phase is derived from acrylamide (Claim 48), further comprising a second poly-amide bonded phase (Claim 49), wherein the second poly-amide bonded phase is derived from the list in Claim 50 ([0010], [0011]). Lauber discloses wherein the hydrophilic monomer is selected from the list in Claim 51 ([0009]).
As several HILIC columns including the two amide columns were capable of resolving tautomers of glucose according to Fu, one of ordinary skill in the art would have a reasonable expectation of success of resolving tautomers of glucose on the poly-amide HILIC column of Lauber.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to separate the carbohydrate tautomeric species of Fu using a column packed with a copolymer comprising at least one hydrophilic monomer and a poly-amide bonded phase, wherein the average pore diameter is greater than or equal to about 200 Å (Claim 1), wherein the average pore diameter of the porous material is greater than or equal to about 300 Å to about 800 Å (Claim 45), wherein the porous material comprises an organic-inorganic hybrid core comprising an aliphatic bridged silane (Claim 46), wherein the aliphatic bridged silane is an ethylene bridged silane Claim 47), wherein the poly-amide bonded phase is derived from acrylamide (Claim 48), further comprising a second poly-amide bonded phase (Claim 49), wherein the second poly-amide bonded phase is derived from the list in Claim 50, or wherein the hydrophilic monomer is selected from the list in Claim 51, as taught by Lauber, as several HILIC columns including the two amide columns were capable of resolving tautomers of glucose according to Fu, such that one of ordinary skill in the art would have a reasonable expectation of success of resolving tautomers of glucose on the poly-amide HILIC column of Lauber.
Fu discloses in Figure 2 on Page 15 that the Xamide column (Figure 2b) and the TSK Amide-80 column (Figure 2d) showed increasing separation of the glucose tautomers as the temperature is lowered. The TSK Amide-80 column (Figure 2d) especially shows nearly complete separation of the glucose tautomers at 30°C. However, modified Fu is silent to wherein the carbohydrate tautomeric species are resolved with no peak overlap.
Ortner et al (Ortner) discloses that mutarotation of sugars causes distorted and splitted peaks in liquid chromatography (Abstract). Ortner discloses that the shape of the elution profile is affected by the different anomeric and isomeric forms in solution, and that the rate of interconversion between the different forms relative to the propagation velocity in the column determines the extent of the distortion (Abstract). Ortner discloses that if the interconversion between different forms is slow, which is the case at low temperatures, the different anomeric forms can be separated completely on polystyrene-divinylbenzene resins (Page 54/Introduction). Ortner discloses that on the contrary, at high temperature the interconversion speeds up and the peaks are distorted 
Therefore, based on Ortner, it would be obvious to one of ordinary skill in the art that the separation of glucose tautomers can be resolved with no peak overlap using the common liquid chromatography method optimization strategy of changing the temperature of the column. In this case, lowering the temperature of the column causes the interconversion between the different anomers to slow down, such that one of ordinary skill in the art could optimize the separation of the glucose tautomers using the amide column of modified Fu.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the carbohydrate tautomeric species are resolved with no peak overlap, as taught by Ortner, by lowering the temperature of the chromatography column until the interconversion between glucose tautomers is sufficiently slowed such that they can be separated.
With regard to Claim 32, Fu discloses detection of the carbohydrate tautomeric species using an evaporative light scattering (ELS) detector (P16-P17/Section 1.2 HILIC separation of carbohydrates, ELSD).
With regard to Claim 33, Fu discloses wherein the chromatographically separating tautomeric species uses acetonitrile and water as mobile phases (P17/Section 1.3.2).
With regard to Claim 35
With regard to Claims 36 and 42, Fu discloses wherein the tautomeric species are glucose (P15/Figure 2, glucose).
With regard to Claims 37-41 and 43-44, Fu discloses that tautomers of monosaccharide and disaccharide standards could be partially separated on an Xamide column at 40°C (P16/Figure 3c, P17/Section 1.4). However, modified Fu is silent to wherein the tautomeric species are arabinose tautomers (Claim 37), xylose tautomers (Claim 38), fructose tautomers (Claim 39), mannose tautomers (Claim 40), galactose tautomers (Claim 41), lactose tautomers (Claim 43), or maltose tautomers (Claim 44), and that each tautomeric species could be resolved with no peak overlap.
Ortner et al (Ortner) discloses that mutarotation of sugars causes distorted and splitted peaks in liquid chromatography (Abstract). Ortner discloses that the shape of the elution profile is affected by the different anomeric and isomeric forms in solution, and that the rate of interconversion between the different forms relative to the propagation velocity in the column determines the extent of the distortion (Abstract). Ortner discloses that if the interconversion between different forms is slow, which is the case at low temperatures, the different anomeric forms can be separated completely on polystyrene-divinylbenzene resins (Page 54/Introduction). Ortner discloses that on the contrary, at high temperature the interconversion speeds up and the peaks are distorted until they coalesce, which occurs when the reaction equilibrium is reached fast enough to prevent separation between the different forms (P54/Introduction).
Therefore, based on Ortner, it would be obvious to one of ordinary skill in the art that the separation of monosaccharide and disaccharide tautomers can be resolved with no peak overlap using the common liquid chromatography method optimization strategy 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the tautomeric species are arabinose tautomers (Claim 37), xylose tautomers (Claim 38), fructose tautomers (Claim 39), mannose tautomers (Claim 40), galactose tautomers (Claim 41), lactose tautomers (Claim 43), or maltose tautomers (Claim 44), and that each tautomeric species could be resolved with no peak overlap., as taught by Ortner, by lowering the temperature of the chromatography column until the interconversion between the tautomers of each species is sufficiently slowed such that they can be separated.
With regard to Claims 52 and 53, Fu et al (Fu) discloses a strategy to rapidly evaluate chromatographic properties of hydrophilic interaction liquid chromatography (HILIC) columns for separating carbohydrates (Abstract). Fu discloses a method of separating carbohydrate tautomeric species comprising chromatographically separating tautomeric species using a chromatographic device, wherein the chromatographic device comprises a column packed with chromatographic stationary phase (Page 13, Column 2 [P13/C2], α- and β-isomers of glucose (i.e., tautomers) can be resolved on seven HILIC columns, including XAmide and TSK Amide-80 columns, below 40°C).
However, Fu is silent to the column being packed with chromatographic stationary phase in the form of a porous material that comprises a copolymer comprising at least one hydrophilic monomer, a poly-amide bonded phase derived from Claim 52), wherein the second poly-amide bonded phase is derived from the list in Claim 53.
Lauber et al (Lauber) discloses a poly-amide bonded HILIC stationary phase and novel HILIC methods for use in the characterization of large biological molecules modified with polar groups, known to those skilled in the art as glycans (Abstract). Lauber discloses a column packed with chromatographic stationary phase in the form of a porous material that comprises a copolymer comprising at least one hydrophilic monomer and a poly-amide bonded phase, wherein an average pore diameter is greater than or equal to about 200 Å ([0007], [0021]). 
Lauber discloses wherein the poly-amide bonded phase is derived from acrylamide, further comprising a second poly-amide bonded phase (Claim 52), wherein the second poly-amide bonded phase is derived from the list in Claim 53 ([0010], [0011]). 
As several HILIC columns including the two amide columns were capable of resolving tautomers of glucose according to Fu, one of ordinary skill in the art would have a reasonable expectation of success of resolving tautomers of glucose on the poly-amide HILIC column of Lauber.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to separate the carbohydrate tautomeric species of Fu using a column packed with a copolymer comprising at least one hydrophilic monomer, a poly-amide bonded phase derived from acrylamide, and a second poly-amide bonded phase, wherein an average pore diameter of the porous material is greater than or equal to Claim 52), wherein the second poly-amide bonded phase is derived from the list in Claim 53, as taught by Lauber, as several HILIC columns including the two amide columns were capable of resolving tautomers of glucose according to Fu, such that one of ordinary skill in the art would have a reasonable expectation of success of resolving tautomers of glucose on the poly-amide HILIC column of Lauber.
Fu discloses in Figure 2 on Page 15 that the Xamide column (Figure 2b) and the TSK Amide-80 column (Figure 2d) showed increasing separation of the glucose tautomers as the temperature is lowered. The TSK Amide-80 column (Figure 2d) especially shows nearly complete separation of the glucose tautomers at 30°C. However, modified Fu is silent to wherein the carbohydrate tautomeric species are resolved with no peak overlap.
Ortner et al (Ortner) discloses that mutarotation of sugars causes distorted and splitted peaks in liquid chromatography (Abstract). Ortner discloses that the shape of the elution profile is affected by the different anomeric and isomeric forms in solution, and that the rate of interconversion between the different forms relative to the propagation velocity in the column determines the extent of the distortion (Abstract). Ortner discloses that if the interconversion between different forms is slow, which is the case at low temperatures, the different anomeric forms can be separated completely on polystyrene-divinylbenzene resins (Page 54/Introduction). Ortner discloses that on the contrary, at high temperature the interconversion speeds up and the peaks are distorted until they coalesce, which occurs when the reaction equilibrium is reached fast enough to prevent separation between the different forms (P54/Introduction).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the carbohydrate tautomeric species are resolved with no peak overlap, as taught by Ortner, by lowering the temperature of the chromatography column until the interconversion between glucose tautomers is sufficiently slowed such that they can be separated. 
With regard to Claims 54, 55, 56, and 57, Fu et al (Fu) discloses a strategy to rapidly evaluate chromatographic properties of hydrophilic interaction liquid chromatography (HILIC) columns for separating carbohydrates (Abstract). Fu discloses a method of separating carbohydrate tautomeric species comprising chromatographically separating tautomeric species using a chromatographic device, wherein the chromatographic device comprises a column packed with chromatographic stationary phase, wherein the carbohydrate tautomeric species are selected from reducing monosaccharides and reducing disaccharides (Page 13, Column 2 [P13/C2], α- and β-isomers of glucose (i.e., carbohydrate tautomeric species and reducing monosaccharide) can be resolved on seven HILIC columns, including XAmide and TSK Amide-80 columns, below 40°C).
Claim 54), wherein the aliphatic bridged silane is an ethylene bridged silane (Claim 55), wherein the second poly-amide bonded phase is derived from the list in Claim 56, or wherein the aliphatic bridged silane is an ethylene bridged silane and wherein the second poly-amide phase is derived from N,N-methylenebisacrylamide, N,N-ethylenebisacrylamide, N,N-propylenebisacrylamide, N,N-butylenebisacrlyamide, N,N’-(1,2-dihydroxyethylene)bisacrlyamide, or 1,4-bis(acryloyl)piperazine (Claim 57). 
Lauber et al (Lauber) discloses a poly-amide bonded HILIC stationary phase and novel HILIC methods for use in the characterization of large biological molecules modified with polar groups, known to those skilled in the art as glycans (Abstract). Lauber discloses a column packed with chromatographic stationary phase in the form of a porous material that comprises a copolymer comprising at least one hydrophilic monomer and a poly-amide bonded phase, wherein an average pore diameter is greater than or equal to about 200 Å ([0007], [0021]). 
Lauber discloses wherein the porous material comprises an organic-inorganic hybrid core comprising an aliphatic bridged silane (Claim 54), wherein the aliphatic bridged silane is an ethylene bridged silane (Claim 55), [0026]). Lauber discloses wherein the poly-amide bonded phase is derived from acrylamide, further comprising a Claim 54), wherein the second poly-amide bonded phase is derived from the list in Claim 56 ([0010], [0011]). Lauber discloses wherein the aliphatic bridged silane is an ethylene bridged silane and wherein the second poly-amide phase is derived from N,N-methylenebisacrylamide, N,N-ethylenebisacrylamide, N,N-propylenebisacrylamide, N,N-butylenebisacrlyamide, N,N’-(1,2-dihydroxyethylene)bisacrlyamide, or 1,4-bis(acryloyl)piperazine (Claim 57) ([0010], [0011], [0026]).
As several HILIC columns including the two amide columns were capable of resolving tautomers of glucose according to Fu, one of ordinary skill in the art would have a reasonable expectation of success of resolving tautomers of glucose on the poly-amide HILIC column of Lauber.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to separate the carbohydrate tautomeric species of Fu using a column packed with a chromatographic stationary phase in the form of a porous material that comprises an organic-inorganic hybrid core comprising an aliphatic bridged silane and a copolymer comprising at least one hydrophilic monomer, a poly-amide bonded phase derived from acrylamide, and a second poly-amide bonded phase, wherein an average pore diameter of the porous material is greater than or equal to about 200 Å (Claim 54), wherein the aliphatic bridged silane is an ethylene bridged silane (Claim 55), wherein the second poly-amide bonded phase is derived from the list in Claim 56, or wherein the aliphatic bridged silane is an ethylene bridged silane and wherein the second poly-amide phase is derived from N,N-methylenebisacrylamide, N,N-ethylenebisacrylamide, N,N-propylenebisacrylamide, N,N-butylenebisacrlyamide, Claim 57), as taught by Lauber, as several HILIC columns including the two amide columns were capable of resolving tautomers of glucose according to Fu, such that one of ordinary skill in the art would have a reasonable expectation of success of resolving tautomers of glucose on the poly-amide HILIC column of Lauber.
Fu discloses in Figure 2 on Page 15 that the Xamide column (Figure 2b) and the TSK Amide-80 column (Figure 2d) showed increasing separation of the glucose tautomers as the temperature is lowered. The TSK Amide-80 column (Figure 2d) especially shows nearly complete separation of the glucose tautomers at 30°C. However, modified Fu is silent to wherein the carbohydrate tautomeric species are resolved with no peak overlap.
Ortner et al (Ortner) discloses that mutarotation of sugars causes distorted and splitted peaks in liquid chromatography (Abstract). Ortner discloses that the shape of the elution profile is affected by the different anomeric and isomeric forms in solution, and that the rate of interconversion between the different forms relative to the propagation velocity in the column determines the extent of the distortion (Abstract). Ortner discloses that if the interconversion between different forms is slow, which is the case at low temperatures, the different anomeric forms can be separated completely on polystyrene-divinylbenzene resins (Page 54/Introduction). Ortner discloses that on the contrary, at high temperature the interconversion speeds up and the peaks are distorted until they coalesce, which occurs when the reaction equilibrium is reached fast enough to prevent separation between the different forms (P54/Introduction).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the carbohydrate tautomeric species are resolved with no peak overlap, as taught by Ortner, by lowering the temperature of the chromatography column until the interconversion between glucose tautomers is sufficiently slowed such that they can be separated.
Response to Arguments
Applicant’s arguments on Page 10 of the Remarks filed 29 January 2021, with respect to the rejection of Claim 31 under Fu in view of Lauber have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fu, Lauber, and Ortner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777